 Case 2:18-cv-13479-MAG-DRG ECF No. 1 filed 11/07/18          PageID.1    Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

                                             :
Tara Bryan,                                  :
                                             : Civil Action No.: ______
                    Plaintiff,               :
      v.                                     :
                                             :
FCA US, LLC, f/k/a Chrysler Group            : DEMAND FOR JURY TRIAL
LLC,                                         :
                                             :
                    Defendant.               :
                                             :


                        COMPLAINT & JURY DEMAND

For this Complaint, the Plaintiff, Tara Bryan, by undersigned counsel, states as

follows:

                                   JURISDICTION

      1.      This action arises out of Defendants’ repeated violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

      2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

that the Defendants transact business in this District and a substantial portion of the

acts giving rise to this action occurred in this District.
 Case 2:18-cv-13479-MAG-DRG ECF No. 1 filed 11/07/18          PageID.2    Page 2 of 5



                                     PARTIES

      3.     The Plaintiff, Tara Bryan (“Plaintiff”), is an adult individual residing

in Galloway, Ohio, and is a “person” as the term is defined by 47 U.S.C. §

153(39).

      4.     FCA US, LLC, f/k/a Chrysler Group LLC (“FCA”), is a Michigan

business entity with an address of 1000 Chrysler Drive, Auburn Hills, Michigan

48326, and is a “person” as the term is defined by 47 U.S.C. § 153(39).

      5.     Does 1-10 (the “Agents”) are individual agents employed by FCA and

whose identities are currently unknown to Plaintiff. One or more of the Agents

may be joined as parties once their identities are disclosed through discovery.

      6.     FCA at all times acted by and through one or more of the Agents.

                                    FACTS
      7.     In April of 2018, FCA began calling Plaintiff’s cellular telephone,

number 614-xxx-0632.

      8.     The calls were placed from telephone number 833-585-0144.

      9.     When Plaintiff answered the calls from FCA, she heard a prerecorded

message for a person named “Michael” who is unknown to Plaintiff.

      10.    Plaintiff never provided her cellular telephone number to FCA and

never provided her consent to FCA to be contacted on her cellular telephone.




                                          2
 Case 2:18-cv-13479-MAG-DRG ECF No. 1 filed 11/07/18          PageID.3   Page 3 of 5



      11.    Moreover, on at least six separate occasions, Plaintiff spoke with a

live representative and advised FCA that she was being called in error, and as such,

demanded that all calls to her cease.

      12.    In complete disregard of Plaintiff’s cease request, FCA continued to

place automated calls to Plaintiff’s cellular telephone number.

                                        COUNT I

         VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.
      13. The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.

      14.    At all times mentioned herein and within the last year, Defendants

called Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or

by using a prerecorded or artificial voice.

      15.    Plaintiff never provided her cellular telephone number to Defendants

and never provided her consent to be contacted on her cellular telephone.

      16.    Defendants continued to place automated calls to Plaintiff’s cellular

telephone after being advised multiple times it had the wrong number and knowing

there was no consent to continue the calls. As such, each call placed to Plaintiff

was made in knowing and/or willful violation of the TCPA, and subject to treble

damages pursuant to 47 U.S.C. § 227(b)(3)(C).




                                           3
 Case 2:18-cv-13479-MAG-DRG ECF No. 1 filed 11/07/18         PageID.4     Page 4 of 5



      17.   The telephone number called by Defendants was assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to

47 U.S.C. § 227(b)(1).

      18.   The calls from Defendants to Plaintiff were not placed for “emergency

purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

      19.   Each of the aforementioned calls made by Defendants constitutes a

violation of the TCPA.

      20.   Plaintiff is entitled to an award of $500.00 in statutory damages for

each call placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

      21.   As a result of each call made in knowing and/or willful violation of

the TCPA, Plaintiff is entitled to an award of treble damages in an amount up to

$1,500.00 pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                            PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:

            A. Statutory damages of $500.00 for each violation determined to be

                negligent pursuant to 47 U.S.C. § 227(b)(3)(B);

            B. Treble damages for each violation determined to be willful and/or

                knowing pursuant to 47 U.S.C. § 227(b)(3)(C);

            C. Such other and further relief as may be just and proper.

                   JURY TRIAL DEMANDED ON ALL COUNTS

                                         4
Case 2:18-cv-13479-MAG-DRG ECF No. 1 filed 11/07/18   PageID.5   Page 5 of 5



Dated: November 7, 2018

                                 Respectfully submitted,

                                 By /s/ Sergei Lemberg, Esq.
                                 Attorney for Plaintiff Tara Bryan
                                 LEMBERG LAW, L.L.C.
                                 43 Danbury Road, 3rd Floor
                                 Wilton, CT 06897
                                 Telephone: (203) 653-2250
                                 Facsimile: (203) 653-3424
                                 Email: slemberg@lemberglaw.com




                                    5
